Citation Nr: 0327577	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to April 1972.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decisions by the Waco, Texas, Regional Office of the 
Department of Veterans Affairs (VA).  

REMAND

The veteran contends that he has type 2 diabetes mellitus due 
to exposure to Agent Orange in service.  He alleges he came 
in contact with Agent Orange while serving on board an 
aircraft carrier. 

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims, what evidence is on file, and of 
his and VA's respective responsibilities with regard to 
claims development.  Although the record shows that via a 
June 2002 letter the veteran was notified of the VCAA, that 
letter is not specific to the claim at hand in that it does 
not inform what the record shows or what more is needed to 
establish the claim.  Under Quartuccio, supra, this is a 
notice deficiency.

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the June 2002 VCAA letter 
advised the veteran that he had 30 days to provide additional 
information; however, the letter further informed the veteran 
that if additional evidence was not received within one year 
and he was granted VA benefits, VA would only pay benefits 
from the date the evidence was received.  

The veteran served on an aircraft carrier (and did not come 
ashore in Vietnam); therefore, he is not entitled to the 
Agent Orange presumption applicable to veterans who served in 
Vietnam (VAOPGCPREC 27-97).  However, he may still 
affirmatively establish exposure to Agent Orange.  He claims 
he was a deckhand aboard the USS Intrepid (CVS 11) when 
container breakage during a transfer from a supply ship 
resulted in Agent Orange and other chemicals spilling on him 
and other crewmembers.  He has not yet provided sufficient 
data to verify that such event occurred.  Likewise, there is 
no medical opinion linking his diabetes to Agent Orange 
exposure.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, what the evidence now shows, what 
evidence he is to provide, and what 
evidence VA will attempt to obtain.  He 
should be notified that notwithstanding 
any previous notifications, a year is 
afforded for response to VCAA notice.

2.	The veteran should be asked to provide 
specifics about his alleged incident of 
exposure to Agent Orange aboard an 
aircraft carrier, including the date when 
the incident occurred, the location of 
the ship at the time, and his duty 
station aboard the ship at the time.  He 
should be advised that his cooperation 
with this request is critical to further 
development of his claim.

3.	Based on the veteran's response to #2 
above, the RO should arrange for official 
verification of his alleged exposure to 
Agent Orange, including by review of 
ship's logs.  

4.  After completion of the above and any 
additional necessary development, the RO 
should review the issue on appeal.  If it 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The purposes of this remand are to assist the veteran in the 
development of his claim and to ensure compliance with notice 
requirements of VCAA in keeping with the holdings of the 
Court in Quartuccio, and the Federal Circuit in DAV and PVA.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other action must 
be handled in an expeditious manner.  


      _________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




